—Order affirmed, with costs. All concur, Callahan, J. not participating. Memorandum: Special Term properly denied respondents’ motion to compel discovery (see, People v Bestline Prods., 41 NY2d 887). Moreover, Special Term properly exercised its discretion in ordering the examination in Buffalo, New York, of respondent George Hoskins, president of both corporate respondents and a resident of Canada (CPLR 3110 [1]). The proceeding is pending in Erie County, the locale where respondents transacted the type of business activities complained of by petitioner, and approximately 100 miles from Hoskins’ residence (see, Kahn v Rodman, 91 AD2d 910; Oneto v Hotel Waldorf-Astoria Corp., 65 AD2d 520). Finally, the materials and information respondents are directed to produce are material and necessary and directly relevant to petitioner’s cause of action that respondents violated General Business Law § 396-m (3) (f). (Appeal from order of Supreme Court, Erie County, Kane, J.— discovery.) Present—Dillon, P. J., Callahan, Denman, Pine and Schnepp, JJ.